

117 HR 214 IH: Daylight Act
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 214IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Stewart introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo allow States to elect to observe daylight savings time for the duration of the year, and for other purposes.1.Short titleThis Act may be cited as the Daylight Act.2.Optional year-long application of daylight savings timeSection 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a) is amended—(1)by inserting or may by law apply the advancement of time described in this section for the duration of the year, after may by law exempt itself from the provisions of this subsection providing for the advancement of time,;(2)by striking the standard time otherwise applicable during that period and inserting the same standard time;(3)by striking may by law exempt either the entire State as provided in (1) or and inserting , by law, may apply either standard time provided for in paragraph (1) to the entire State,; and(4)by inserting , or may apply the advancement of time for the duration of the year to the entire area of the State lying within any time zone before the period at the end.